Citation Nr: 0722736	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-34 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy of the upper extremities and partial 
paralysis of the vocal cord due to surgery performed at a VA 
medical facility in February 2002.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.
	

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from December 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Columbia, 
South Carolina, RO.  The claim was remanded to the RO in 
March 2006 for additional development.  The claim has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  In February 2002, the veteran had a C4-C5 corpectomy with 
fibular allograft fusion and instrumentation, as well as a 
subsequent revision of fusion and instrumentation due to 
dislodgement of the fibular allograft.  

2.  Since the February 2002 surgery, the veteran has had 
upper extremity weakness.  He also had vocal cord injury as a 
result of the February 2002 surgery.  

3. The veteran's vocal cord injury is a common complication 
of the type of surgery he had in February 2002 and was not 
the result of any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA.

4.  The veteran's upper extremity weakness and peripheral 
neuropathy is due to cervical stenosis, which existed prior 
to the February 2002 surgery.  




CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for peripheral neuropathy of the upper 
extremities and partial paralysis of the vocal cord due to 
surgery performed at a VA medical facility in February 2002 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.361 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim on appeal, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Letters dated in December 2002,  June 2004, and May 2006 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The appellant was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  He was advised to submit any 
pertinent evidence in his possession.   See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the 2004 and 2006 letters were  not sent prior to 
the initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated in September 
2006.  Further, he was informed of the respective obligations 
of the VA and the veteran in obtaining evidence pertinent to 
the claim.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.  
The veteran has also been afforded VA examinations.    See 38 
C.F.R. § 3.159(c)(4).  There is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case; 
therefore, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and either:

1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility, and 
the proximate cause of the disability or 
death was either:

A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

 B) an event not reasonably 
foreseeable; or

2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary as part of an approved 
rehabilitation program.

38 U.S.C.A. § 1151.

The pertinent provisions of 38 C.F.R. § 3.361 provide that 
claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements set forth in the 
regulation.  To establish causation, the evidence must show 
that the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability 
or death.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability or died does not establish cause.  
Continuance or natural progress of a disease or injury.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and

(i)  VA failed to exercise the degree of 
care that would be expected of a 
reasonable health care provider; or

(ii) VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent. To 
determine whether there was informed 
consent, VA will consider whether the 
health care providers substantially 
complied with the requirements of §17.32 
of this chapter. Minor deviations from 
the requirements of §17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent. Consent may 
be express (i.e., given orally or in 
writing) or implied under the 
circumstances specified in §17.32(b) of 
this chapter, 

as in emergency situations.

38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of §17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his multiple contentions, to 
include testimony at hearing, as well as his  medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The evidence of record indicates that the veteran has a long 
history of disability of the cervical spine.  He is noted to 
have had severe cervical stenosis from C3 through C6 with 
myomalacia of the spinal cord at these levels, for which he 
had laminectomy at the C3 through C6 level in 1996.  

After surgery in 1996, the veteran continued to have symptoms 
of cervical myelopathy, particularly on the right side.  
Radiological studies in 2001 showed significant compression 
between the levels of C3-4 and C5 disc spaces, contributing 
to deformity in the spinal cord.  On February 1, 2002, the 
veteran underwent a C4-C5 corpectomy with fibular allograft 
fusion as well as instrumentation.  Follow-up x-rays of the 
cervical spine showed some dislodgement of the fibular 
allograft with some projection into the spinal canal.  For 
this reason, he underwent a revision of fusion and 
instrumentation on February 6, 2002.  

The veteran contends that he has peripheral neuropathy of the 
upper extremities and partial paralysis of the vocal cords as 
a result of surgery performed by VA in February 2002.  He 
asserts that prior to the surgery, he did not have any 
weakness of the upper extremities and that his voice was 
normal.  

After thorough review of the evidence, the Board finds that 
entitlement to the benefits sought on appeal is not 
warranted.  The Board notes that VA medical examination and 
opinion dated in June 2006 documents the presence of weakness 
of the upper extremities as well as hoarseness due to vocal 
cord injury.  However, the examiner found, after review of 
the medical evidence, that peripheral neuropathy of the upper 
extremities was not caused by VA medical or surgical 
treatment, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  Rather, the 
peripheral neuropathy was due to the cervical stenosis, which 
was existent prior to the surgery.  The examiner further 
stated that the vocal cord impairment was caused by the 2002 
surgery, but that there was no evidence of negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault.  Rather, this was a well-known and not rare 
complication of this surgery.  

The veteran has not submitted any contradictory opinions.  
The June 2006 examiner's finding and opinion are also 
supported by the treatment records.  VA medical records 
document the presence of cervical stenosis as early as the 
1980's.  Evidence of peripheral neuropathy is noted in 2000.  
Also, VA treatment records dated in 2001 note the presence of 
upper extremity weakness due to cervical stenosis.  In 
addition, it is noted that cervical myelogram in September 
2002 indicates that disc bulge was beginning to occur at 
other additional levels of the cervical spine (C2-3).  Given 
that peripheral neuropathy and cervical stenosis existed 
prior to the 2002 surgery, and given that the medical 
evidence of record indicates that any upper extremity 
weakness is due to the disease process, namely, cervical 
stenosis, which was clearly present before the February 2002 
surgery, entitlement to 38 U.S.C.A. § 1151 benefits for 
peripheral neuropathy of the upper extremities is not 
warranted.  Further, given the medical finding that vocal 
cord injury is a common complication of the type of surgery 
that the veteran had, and that there was no negligence or 
other indications of fault in rendering VA treatment, 
entitlement to 38 U.S.C.A. § 1151 benefits for partial 
paralysis of the vocal cords is also not warranted.  The 
appeal is denied.

Finally, despite the statements from the veteran and his 
spouse as to the reasons for his current peripheral 
neuropathy and vocal cord impairment, it is well established 
that laypersons without medical training, such as the veteran 
and his spouse, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
supporting the veteran's contentions, the preponderance of 
the evidence is against the claim, and the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Benefits under 38 U.S.C.A. § 1151 for peripheral neuropathy 
of the upper extremities and partial paralysis of the vocal 
cord due to surgery performed at a VA medical facility in 
February 2002 are denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


